        Case 1:14-cr-00020-SPW Document 84 Filed 09/21/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


UNITED STATES OF AMERICA,                        CR 14-20-BLG-SPW-TJC

                      Plaintiff,
                                                 ORDER
vs.

RODNEY TOMMIE STEWART,

                      Defendant.

      Defendant appeared before the Court on September 21, 2021, for a detention

hearing. For reasons discussed on the record, and without objection from the

United States, Defendant shall be released pending the final revocation hearing of

supervised release under the terms and conditions previously imposed on his

Supervised Release.

      DATED this 21st day of September, 2021.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
